666 S.E.2d 121 (2008)
In the Matter of M.G., et al.
No. 36PA08.
Supreme Court of North Carolina.
August 26, 2008.
Lisa Skinner-Lefler, Raleigh, for Mother, Brandi G.
Beth Hall, Attorney Advocate, for Guardian ad Litem.
Annick Lenoir-Peek, Houston, TX, for Felix R.
Lisa Lefler, for Brandi G.
Elizabeth Kennedy-Gurnee, Fayetteville, for Cumberland County DSS.
The following order has been entered on the motion filed on the 27th day of March 2008 by Petitioner (Cumberland County DSS) to Deem Petition Timely Filed:
"Motion Allowed by order of the Court in conference this the 26th day of August 2008."